In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00631-CR
____________

IN RE CHARLES ALPINE, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, Charles Alpine, has filed an application for writ of habeas corpus
in this Court.  He requests that we issue an order discharging him from custody on a
personal recognizance bond.  The courts of appeals have no original habeas corpus
jurisdiction in criminal matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex.
App.--San Antonio 1999, no pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex.
App.--Houston [1st Dist.] 1981, orig. proceeding); Tex. Gov't Code Ann. §
22.221(d) (Vernon 2004).  Therefore, we are without jurisdiction to grant habeas
corpus relief.
	Even if we were to treat the application as a petition for writ of mandamus,
we would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston
[1st Dist.] 1992, orig. proceeding). 
	Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.